—Judgment unanimously affirmed. Memorandum: County Court did not err in denying defendant’s suppression motion. The hearing court’s evaluation of credibility is entitled to great weight, and the court’s determination will not be disturbed where, as here, it is supported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Little, 259 AD2d 1031; People v Henry, 242 AD2d 877, lv denied 91 NY2d 834). (Appeal from Judgment of Ontario County Court, Harvey, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Pine, Hayes, Hurlbutt and Callahan, JJ.